Citation Nr: 0515064	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-16 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1980 to 
July 1988 and other than honorable active service from July 
1988 to November 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia which denied a claim for an 
increased rating for the veteran's service connected right 
knee disability and continued a disability rating of 30 
percent.  The veteran testified before the undersigned at a 
hearing in February 2005.  The transcript is associated with 
the claims folder.  

The veteran has also raised the issue of entitlement to 
service connection for a left foot disability secondary to 
his service connected right knee disability.  This matter is 
not currently developed for appellate review.  Accordingly, 
it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The claims folder contains treatment reports from the VA 
Medical Center (VAMC) in Hampton, Virginia dated through 
August 2002 and a VA authorized medical examination dated in 
April 2004 regarding the veteran's right knee disability.  
During the February 2005 Board hearing, the veteran testified 
that his right knee disability had increased in severity 
since the April 2004 VA examination.  The veteran also 
indicated that he had been treated at the Hampton VAMC on 
various occasions since the April 2004 examination and that 
these records reflect an increase in severity of his right 
knee.    

Also, during the February 2005 hearing, the veteran testified 
that his right knee disability affects his work as an 
electrician.  Specifically, the veteran claims that his 
responsibilities and compensation were reduced in June 2004 
due to his inability to climb up and down ladders and stand 
for long periods of time.  The veteran also testified that he 
had lost approximately four months of time from work due to 
his disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all 
records, both outpatient and in-patient, 
from the VAMC in Hampton for the 
veteran's treatment from August 2002 to 
the present.

2.  The RO should request from the 
veteran and his representative 
information regarding his work history 
since prior to June 2004.  The veteran 
should either submit the records himself 
or provide the necessary authorization 
giving the RO the authority to obtain the 
veteran's civilian employment records 
from 2004 to the present.

3.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his right knee disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  Complete range of motion 
measurements for flexion and extension 
should be reported and the examiner 
should describe the severity of any 
instability or subluxation.  The examiner 
should specify any functional loss due to 
pain or weakness, and document all 
objective evidence of those symptoms.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


